Citation Nr: 1447747	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected mild obstructive airway disease and service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1985 to December 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs Regional Office (RO). 

The Veteran presented testimony at a video conference hearing chaired by the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Post-service VA treatment records show that the Veteran was diagnosed with obstructive sleep apnea in March 2010.  The Veteran contends that he suffered from sleep apnea during service or that it is secondary to his service-connected degenerative disc disease and/or his service-connected mild obstructive airway disease.

The Veteran submitted May 2011 and March 2013 statements from his wife in support of his claim.  The Veteran's wife stated that she and the Veteran have been married since October 1992.  She reported that, since 1998, the Veteran has snored loudly, awoken frequently in the middle of the night, and stopped breathing in the middle of the night.  

These symptoms are confirmed in May 2011 and February 2013 statements from the service member who bunked directly above the Veteran during service from July 2002 to December 2005.

Service treatment records show that the Veteran had trouble sleeping, nasal dyspnea, a deviated septum, a nasal obstruction, nose bleeds, nasal congestion, and chronic allergic rhinitis while in service. 

VA examinations addressing sleep apnea were conducted in May 2010 and April 2011.  These examinations addressed the secondary service connection claims.  Neither examiner opined as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset during service.  Therefore, the Board finds that an opinion addressing this is necessary to fairly decide the merits of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his obstructive sleep apnea that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service obstructive sleep apnea.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed obstructive sleep apnea.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to whether it is at least as likely as not that any current obstructive sleep apnea had its onset during service.  

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

4.  Then, the RO shall readjudicate the Veteran's claim for service connection for obstructive sleep apnea.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

